Citation Nr: 0300305	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  98-18 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia due to radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1950 and from April 1951 to December 1951.

This case came to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, 
Florida, regional office (RO).  The veteran testified at a 
hearing before a hearing officer at the RO in May 1999.  
At the hearing, the veteran withdrew his claim for an 
increased rating for service-connected hemorrhoids.



FINDING OF FACT

The veteran's chronic lymphocytic leukemia is not related 
to his active service or any disease or injury therein, 
including claimed exposure to radiation.


CONCLUSION OF LAW

Chronic lymphocytic leukemia was not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred in service, nor was it caused by exposure to 
ionizing radiation during service.  38 U.S.C.A. § 1101, 
1110, 1111, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to notify and to assist claimants for 
VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at 
issue.

The veteran's claim for service connection was received in 
April 1995.  There is no issue as to provision of a form 
or instructions for applying for the benefits.  
38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
both the statute and the regulation clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In his April 1995 claim, the veteran indicated that he had 
received a diagnosis of leukemia in December 1994 and had 
received treatment at the Lake City and Gainesville, 
Florida, VA Medical Centers.  He also requested a VA 
examination to determine the extent of the claimed 
disorder.  

By letter dated in November 1995, the RO requested that 
the veteran provide information regarding the claimed 
radiation exposure, including the dates and places where 
he received treatment for the claimed disability, both 
during and after service.  The RO told the veteran that 
the information was necessary so the RO could locate 
records needed to decide his claim.  In January 1996, the 
veteran submitted a statement regarding the claimed 
radiation exposure but failed to identify any treatment.  

By letter dated in April 1996, the RO requested that the 
veteran furnish medical evidence and provided release 
forms so the RO could obtain private treatment records.  
In April 1996, the veteran submitted signed blank release 
forms which did not identify any treatment.  He also 
submitted copies of VA treatment records already of 
record.  The RO has obtained copies of VA treatment 
records dating from June 1991 to December 1996.  The 
veteran was afforded a VA examination in September 1997.  
Private hospital records of the Florida Hospital have also 
been added to the claims folder.  The veteran testified at 
a hearing at the RO in May 1999 and indicated that he had 
been given blood tests for his condition but that there 
had been no change in the condition.  He did not identify 
any additional evidence pertinent to his claim which is 
not included in the claims folder.

By rating action in January 1998, the veteran's claim of 
service connection for chronic lymphocytic leukemia was 
denied.  The statement of the case (SOC) was issued May 
1998 and supplemental statements of the case (SSOC) were 
issued in February and August 1999.  The rating decision, 
the SOC and SSOCs together listed the evidence considered, 
the legal criteria for evaluating the claim, an analysis 
of the facts as applied to the applicable law, regulations 
and criteria, and informed the veteran again of the 
information and evidence necessary to substantiate the 
claim.  VA has satisfied the duty to tell the appellant 
what information and evidence is needed to substantiate 
the claim and what evidence he must provide and what VA 
will obtain or request on his behalf. 

It does not appear that the RO informed the veteran and 
his representative of the provisions of the VCAA.  The 
veteran has been advised of the legal criteria pertinent 
to the issue, and there is no factual dispute to which 
development of the evidence would be pertinent.  He has 
submitted his contentions and has not identified any 
additional evidence that would support the claim.  

In the circumstances of this case, there is no further 
need to develop evidence.  The veteran's diagnosis is not 
in issue.  As discussed herein, the veteran is aware that 
his disease is not a recognized radiogenic disease.  Thus, 
there is no need to confirm his participation in a 
radiation risk activity or exposure during service to 
ionizing radiation.  As there is no need to further 
develop evidence, there is nothing of which to notify the 
appellant.  The record as a whole shows that VA has 
informed the veteran of the responsibilities of the 
parties with respect to obtaining evidence.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(1-3) (2002).  As noted above, the record 
contains VA and private treatment records.  At the 
hearing, the veteran and his representative acknowledged 
that current regulations do not recognize chronic 
lymphocytic leukemia, the claimed disability, as a 
radiogenic disease, and that they had no further argument 
to present regarding the issue.  There is no reasonable 
possibility further assistance might substantiate the 
claim.  See 38 U.S.C.A. § 5103A(2) (West Supp. 2002); 38 
C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The veteran was afforded a VA 
examination in September 1997 regarding the claimed 
disorder.

On appellate review, there are no areas in which further 
development is needed.  There would be no possible benefit 
to remanding this case to the RO for its consideration of 
the requirements of the VCAA in the first instance.  See 
Soyini v. Derwinski, 1 Vet. App. At 546; Sabonis v. Brown, 
6 Vet. App. At 430.  Under these circumstances, 
adjudication of this appeal, without referral to the RO 
for initial consideration under VCAA, poses no harm or 
prejudice to the appellant.  See, e.g.,  Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Additionally, 
the Board's consideration of the VCAA regulations in the 
first instance is not prejudicial to the appellant because 
the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided by the 
VCAA.


II.  Service connection for chronic lymphocytic leukemia

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).

Where a veteran served 90 days or more during a period of 
war and malignant tumors become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of 
such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

In addition to the criteria set forth above, a disease 
associated with exposure to radiation listed in 38 C.F.R. 
§ 3.309(d) will be considered to have been incurred in 
service under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, active 
duty for training, or inactive duty training, participated 
in a radiation-risk activity, as defined by regulation, 
leukemia (other than chronic lymphocytic leukemia) shall 
be service-connected, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  38 C.F.R. § 3.309(d) (2002).

Service connection may also be considered based on 
exposure to ionizing radiation under the provisions of 38 
C.F.R. § 3.311 (2002).  To consider service connection 
under section 3.311, the evidence must show the following: 
(1) the veteran was exposed to ionizing radiation in 
service; (2) he subsequently developed a radiogenic 
disease; and (3) such disease first became manifest within 
a period specified by the regulations. 38 C.F.R. § 
3.311(b) (2002).  If any of the foregoing three 
requirements has not been met, service connection for a 
disease claimed as secondary to exposure to ionizing 
radiation will not be granted under section 3.311.  38 
C.F.R. § 3.311(b)(1)(iii) (2002).

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation 
and shall include all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia.  38 C.F.R. § 3.311(b)(2) 
(2002).

The service medical records are negative for findings or a 
diagnosis of chronic lymphocytic leukemia during either 
period of active service.  

September to October 1986 private hospital records show 
that the veteran was admitted for biopsy of lymph nodes of 
the right axilla and the impression included neoplasm, 
possible lymphoma, possible metastatic.  

VA outpatient treatment records dated from June 1992 to 
December 1996 show treatment for chronic lymphocytic 
leukemia with the first diagnosis of chronic lymphocytic 
leukemia, stage 0, shown in a December 1994 VA outpatient 
record.

On VA examination in September 1997, the veteran reported 
a history of chronic lymphocytic leukemia which he thought 
that he had for some time before 1980 but that was not 
diagnosed and documented until 1994.  He reported that in 
1980 he had an elevated white blood cell count and had a 
lymph node excised in 1985.  He indicated, however, that 
he was not notified of any condition such as chronic 
lymphocytic leukemia attributed to that lymphadenopathy.  
He reported that radiation exposure during service on 
Battleship New York.  The impression was chronic 
lymphocytic leukemia, stage 0. 

In May 1999, the veteran testified that he was exposed to 
radiation during Operation Crossroads in 1946.  He 
indicated that he had been treated for chronic lymphocytic 
leukemia and that he was currently not taking any 
medication for that condition.    

After a full review of the record, the Board concludes 
that service connection for chronic lymphocytic leukemia 
is not warranted.  As noted above, entitlement to service 
connection for a disability claimed to be attributable to 
radiation exposure during service can be accomplished as 
follows: direct service connection can be established by 
showing that the disease was incurred during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; there are 
specific disabilities which may be service connected on a 
presumptive basis under 38 C.F.R. § 3.309(d); 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" which 
may be service connected provided that certain conditions 
specified in the regulation are met.  See Ramey v. Gober, 
120 F.3d 1239 (1997).

The veteran's service medical records do not show a 
diagnosis of chronic lymphocytic leukemia during service.  
Likewise, there is no evidence that chronic lymphocytic 
leukemia was present within one year after his separation 
from service.  In fact, the record contains no indication 
of this condition for decades after the veteran's 
separation from service.  Moreover, none of the post-
service medical records contain any medical opinion that 
such disorder, first noted many years after the veteran's 
separation from active service, was related to such 
service or any incident therein, including claimed 
radiation exposure.  

The Board has considered the veteran's own statements and 
testimony to the effect that chronic lymphocytic leukemia 
is related to exposure to radiation in service.  Again, 
there is no competent medical evidence of record to 
support such a theory and the veteran has not been shown 
to have the medical expertise necessary to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As chronic lymphocytic leukemia was not shown in service, 
or for many years thereafter, and the record contains no 
indication of a possible link between that disorder and 
his military service, service connection on a direct basis 
is not warranted.  38 U.S.C.A. § 1110, 1131.

However, the basis of the veteran's claim is that chronic 
lymphocytic leukemia resulted from claimed exposure to 
radiation in service.  In this regard, service connection 
claims based on in-service exposure to radiation may 
potentially be addressed under 38 C.F.R. § 3.309(d) or § 
3.311.

A disease associated with exposure to radiation, listed in 
38 C.F.R. § 3.309(d), will be considered to have been 
incurred in service under the circumstances outlined in 
that section.  Chronic lymphocytic leukemia is 
specifically excluded as a disease covered under 38 C.F.R. 
§ 3.309(d) and that provision does not provide a basis to 
service connect the veteran's disease.  Rucker v. Brown, 
10 Vet. App. 67, 71 (1997).

Service connection may also be considered based on 
exposure to ionizing radiation under the provisions of 38 
C.F.R. § 3.311.  To consider service connection under 
section 3.311, the evidence must show the following: (1) 
the veteran was exposed to ionizing radiation in service; 
(2) he subsequently developed a radiogenic disease; and 
(3) such disease first became manifest within a period 
specified by the regulations.  38 C.F.R. § 3.311(b).

Again, chronic lymphocytic leukemia is not among, and is 
specifically excluded from, the list of radiogenic 
diseases. Thus, the criteria for an award of service 
connection under 38 C.F.R. § 3.311 have not been met.  In 
those cases where the law and not the evidence is 
dispositive, the claim should be denied on the basis that 
there is an absence of legal merit or that the claimant 
lacks entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Accordingly, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for chronic lymphocytic 
leukemia.  The Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic lymphocytic leukemia is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

